department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil cc tege eoeg et2 genin-109465-02 reference withholding_exemption certificate dear this letter is written in response to your letter received on date in which you request information concerning an employer’s liability for accepting an employee’s executed certificate of exemption from withholding of income taxes as set forth in sec_3402 as a general matter the internal_revenue_service service is not able to provide binding legal advice applicable to a particular taxpayer unless the procedure for issuing a formal opinion as described in revproc_2002_1 2002_1_irb_1 is followed your request does not conform to the requirements of revproc_2002_1 and therefore does not provide the necessary information to issue a formal opinion applying the internal_revenue_code to your specific facts however we are able to provide you with the following general information regarding your question employers are required to withhold federal income taxes from wages paid to their employees pursuant to sec_3402 under sec_3402 an employer is not required to withhold any taxes from an employee's wages if the employee certifies to the employer in a valid withholding_exemption certificate that the employee is exempt from income_tax_withholding a valid exemption_certificate for purposes of sec_3402 is a form_w-4 or a substitute form that incorporates the required data according to regulations sec_31_3402_f_2_-1 the employee is required to certify that he incurred no liability for income_tax for the preceding_taxable_year and anticipates that he will incur no liability for income_tax for the current taxable_year as set forth in sec_3402 hereinafter all references to sections are applicable to the internal_revenue_code_of_1986 as amended unless otherwise specified genin-109465-02 regulations sec_31_3402_f_2_-1 requires an employer to submit to the service a copy of any withholding_certificate received from an employee who will receive wages over dollar_figure per week and who claims exemption from withholding together with any written_statement in support of the claims made on such certificate regulations sec_31_3402_f_2_-1 requires an employer to submit such materials at the same time and place where the employer is required to file his form_941 or 941e under regulations sec_31_3402_f_2_-1 the employer must withhold on the basis of the employee’s withholding_exemption certificate until the employer receives written notice from the service that the employee's withholding_exemption certificate is defective if the service notifies the employer that the certificate is defective and that the employee is not entitled to claim an exemption from withholding the employer must treat the certificate as defective for purposes of computing amounts of withholding the employer is then required to withhold amounts from the employee based on the written notice from the service the service will also provide the employer with a copy of its written notice for the employee as well as mail a copy directly to the employee at the address shown on the certificate if and when the employee does file a new certificate the employer is required to withhold on the basis of the new certificate unless the new certificate claims an exempt status from withholding that is inconsistent with the notice furnished by the service if the new certificate does make an inconsistent claim then the employer must disregard it and withhold on the basis of the service's written notice the employer should not submit the new certificate to the service however the employee may attach a written_statement to the new certificate relating any new circumstances that may have changed or that show justification or support of the claim based on events occurring subsequent to the date of the service's written notice under these circumstances the employee may submit the new certificate with the employee's written supporting statement to the service office specified in the written notice or to the employer who must submit the information to the service office specified in the notice the employer is required to disregard the new certificate and withhold based on the service's notice until further notification by the service with regard to the new certificate under sec_3403 every employer required to withhold federal_income_tax under sec_3402 is liable for the payment of such tax whether or not it is collected from the employee an employer is relieved of liability to any other person for the amount of tax withheld and paid to the district_director or deposited with a designated depositary of the united_states as provided in regulations sec_31_3403-1 please refer to the enclosed publication circular_e employer's tax guide page for further clarification of an employer's responsibilities for sending to the service certain copies of exemption certificates genin-109465-02 if you have any questions please do not hesitate to call at sincerely lynne camillo chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities enclosure
